department of the treasury internal_revenue_service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b02 sca-145620-01 uilc internal_revenue_service national_office service_center advice memorandum for jimmy l smith director submission processing w cas sp imf r from curtis g wilson assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject signature requirements for extensions of time to file this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue what is the legal authority for the signature requirements for the various extension forms conclusion under the sec_6081 regulations forms and do not require a signature for service approval forms and do require a signature law and analysis sec_6061 provides the general_rule for the signing of returns and other documents required to be made under any provision of the internal revenue laws or regulations under sec_6061 any such document must be signed in accordance with forms or regulations when the regulations require a signature then the form must also require a signature when the regulations are silent on the signature requirement a signature is required if the form sets forth a signature requirement in such instance if the service believes that there is no longer a need for a signature the particular form can be revised to remove the signature block sca-145620-01 the following forms do not require a signature for service approval form_4868 application_for automatic_extension of time to file u s individual tax_return is governed by sec_1_6081-4 generally an application_for extension of any return of tax imposed by subtitle a or subtitle f requires a signature when the regulations for automatic extensions of individual income_tax returns were amended in the signature requirement was removed see preamble fr pincite8 t d form_8736 application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts is governed by sec_1_6081-2 sec_1_6081-6 and sec_1_6081-7 the final regulations removed the regulatory requirement that forms be signed see preamble fr pincite9 t d the following forms require a signature for approval form_2350 application_for extension of time to file u s income_tax return is governed by sec_1_911-7 and sec_1_6081-1 the latter regulations provide that the request for this extension must be signed by the taxpayer or the taxpayer’s duly authorized agent form_2688 application_for additional extension of time to file u s individual tax_return is governed by the general requirements for requesting an extension in sec_1_6081-1 under this regulation the request for extension must be signed by the taxpayer or the taxpayer’s duly authorized agent form_2758 application_for extension of time to file certain excise income information and other returns is governed by sec_1_6081-1 sec_55_6081-1 and sec_156_6081-1 form_2758 covers extension requests for multiple forms the forms required under subtitle a or subtitle f are governed by sec_1_6081-1 which requires the taxpayer’s signature for extension requests the other forms which are not under subtitle a or subtitle f are governed by the general signature provisions under sec_6061 sec_6061 provides that if a form or regulation requires a signature it must be signed form_2758 currently requires a signature further unlike the applications for automatic extensions form_2758 requires a full recital of the reason for the extension forms which require such a recital of facts must be signed by the taxpayer under penalties of perjury sca-145620-01 form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes is governed by sec_20_6081-1 this regulation provides for both an automatic 6-month extension of time to file and an additional extension treas reg does not address a signature requirement under sec_6061 when the regulations are silent on the signature requirement a signature is required if the form sets forth a signature requirement form_4768 currently requires a signature form_5558 application_for extension of time to file certain employee plan returns is governed by the general requirements for requesting an extension found in sec_1_6081-1 under this regulation the request for extension must be signed by the taxpayer or the taxpayer’s duly authorized agent form_7004 application_for automatic_extension of time to file corporation income_tax returns is governed by sec_1_6081-3 sec_1_6081-3 requires that the form_7004 must be signed by a person authorized by the corporation to request the extension form_8800 application_for additional extension of time to file u s return for a partnership remic or for certain trusts is governed by the general requirements for requesting an extension found in sec_1 b under this regulation the request for extension must be signed by the taxpayer or the taxpayer’s duly authorized agent form_8868 application_for extension of time to file an exempt_organization return including automatic 3-month extension is governed by sec_1_6081-1 in your incoming memorandum you had stated that form_8868 did not require a signature for the 3-month extension this is not correct form_8868 requires a signature for approval of both the automatic 3-month extension and the additional 3-month extension the automatic 3-month extension has not been addressed in the regulations and should be considered under sec_1_6081-1 which requires the taxpayer’s or the taxpayer’s duly authorized agent’s signature on a request for extension if you have any questions regarding this response please contact branch of the administrative provisions judicial practice division at by judith m wall chief branch
